Case 1:18-cv-00039-MAC Document 21 Filed 07/24/19 Page 1 of 1 PageID #: 156



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

  BUEL SAULS AND ELIZABETH SAULS                  §
                                                  §
                                                  §
  V                                               §   CIVIL ACTION NO. 1:18-CV-00039
                                                  §
  MARC JONES CONSTRUCTION, LLC                    §
  D/B/A SUNPRO SOLAR                              §


                                 MEDIATOR’S REPORT


  TO THE HONORABLE JUDGE OF SAID COURT:

      IN accordance with the Court’s Order, a mediation conference was held on July 23,

  2019. The conference resulted in settlement. All parties and counsel were present.



      SIGNED this 24th day of July, 2019.



                                                            /s/ Kip Glasscock
                                                             _______________________
                                                             Mediator Kip Glasscock
